— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Meyerson, J.), rendered June 7, 1983, convicting him of manslaughter in the second degree, after a nonjury trial, and imposing sentence.
Judgment affirmed.
The defendant, the natural father of the infant decedent, was unemployed and, by his own admission, constantly in the company of his infant son. The evidence, though circumstantial, proved beyond a reasonable doubt that the defendant and the child’s mother created a substantial and unjustifiable risk of harm in failing to feed the infant for a prolonged period of time, and acted recklessly in consciously disregarding that risk (see, People v Montanez, 41 NY2d 53; People v Northrup, 83 AD2d 737). The testimony of the medical examiner, indicating the clear manifestations of malnutrition and dehydration, *92was sufficient to show that the defendant could not have failed to perceive the grave risk his conduct created (see, People v Langston, 119 AD2d 698). Furthermore, upon this record, there is no reasonable basis to disturb the sentencing court’s exercise of discretion (see, e.g., People v Suitte, 90 AD2d 80). Thompson, J. P., Rubin, Fiber and Spatt, JJ., concur.